Donlon, Judge:
The appeals for reappraisement listed in schedule A, attached to and made a part of this decision, have been consolidated and submitted for decision on the official papers, without argument.
The statements required by Hule 15 were not filed by either party. The court, therefore, is without information as to either the basis of appraisement or the basis contended for by plaintiffs.
There is nothing in the record that would overcome the presumption of correctness which attaches to the appraisement, 28 U.S.C., section 2633.
*629I, therefore, find and hold that the values of the merchandise in these appeals are, respectively, the appraised values.
Judgment will be entered accordingly.